Citation Nr: 9917462	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-07 328	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Nicanor C. Sebastian, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO), which found that the appellant's spouse, who 
died in June 1995, had no recognized military service with 
the Armed Forces of the United States, and thus the appellant 
was not eligible for VA benefits.

The appellant testified at a hearing on this matter at the RO 
in Manila, Philippines, in March 1998, and a transcript is of 
record.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  As a threshold matter, one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The issue 
presented in this case is one of status -- that is, whether 
the appellant's spouse was a "veteran" as that term is 
defined by statute for VA purposes.  A "veteran" is defined 
as a "person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2); see also 38 C.F.R. § 3.1(d).  For purposes of 
determining entitlement to VA benefits, "service" is deemed 
to include a variety of Philippine military service.  38 
C.F.R. § 3.8.  However, such service is deemed to be "active 
service" only when certified by the Armed Forces of the 
United States as follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).


Background and Analysis.  The appellant contends that she is 
eligible for VA benefits based on her spouse's military 
service in the Philippines during World War II.  Initially, 
the RO received the appellant's application for VA death and 
indemnity compensation benefits (DIC) in September 1997.  The 
appellant alleged in said application that her spouse served 
in the Philippine Army from August 1942 to February 1945.  
She reported that her spouse died in June 1995.

Pursuant to the RO's request, the appellant filed a second 
DIC claim in October 1997.  In her second application, she 
reported that her spouse served in the Philippine military 
from December 1942 to March 1945.

Pursuant to 38 C.F.R. § 3.203, the RO attempted to verify her 
spouse's alleged service by requesting certification from 
ARPERCEN.  In January 1998, ARPERCEN notified the RO that the 
appellant's spouse had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  The RO notified the appellant of its denial of her 
claim for DIC benefits in February 1998, and in March 1998 
the appellant notified the RO of her disagreement with that 
decision.  

On March 26, 1998, the appellant appeared for a personal 
hearing before the Manila RO.  She provided the hearing 
officer with several documents in support of her claim, which 
included certificates from the Philippine Armed Forces 
Adjutant General's Office and the Philippine Veterans Affairs 
Office (PVOA) reflecting that the appellant's spouse served 
in the Philippine military; and a certification from the PVOA 
reflecting the appellant's July 1995 application for old age 
pension.  When asked if there was anything else she would 
like to say or add in support of her claim, the appellant 
replied "[n]o more." 

Due to a different spelling of the appellant's spouse's last 
name in the certificate received from the Philippine Adjutant 
General's Office, the RO again requested that ARPERCEN verify 
whether the appellant's spouse had recognized service.  
ARPERCEN performed its verification attempt using three 
possible spelling variations of the spouse's last name.  
ARPERCEN responded in November 1998 that there was "no 
change warranted in [the] prior negative certification."  

In a January 1999 supplemental statement of the case, the RO 
notified the appellant of its continued denial of her DIC 
claim.

In regard to the documents the appellant has submitted in 
support of her claim, the Board finds that, because those 
documents do not comport with the requirements of 38 C.F.R. 
§ 3.203(a), as set forth above, such evidence is not 
competent to establish that the appellant's spouse had active 
military service with the United States Armed Services.  
Moreover, the Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532.  
In addition, the Board notes that "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant's spouse.  Inasmuch as the United States service 
department's certification of her spouse's service is binding 
on VA, the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA benefits must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the 
appellant has submitted no competent service department 
documents in support of her claim, or any further information 
different from that previously submitted to ARPERCEN that 
would warrant a request for re-certification, see Sarmiento, 
7 Vet. App. 80, the Board finds that VA has fulfilled its 
duty under 38 C.F.R. § 3.203(c). 


ORDER

As the appellant's spouse did not have recognized military 
service, the benefit sought by the appellant on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

